Eberhardt, Judge.
1. An indorsement to an insurance policy (not covering loss by theft), providing that “this policy is extended to cover personal property of the insured . . . *518while in transit . . . against loss or damage from the perils insured hereunder and including theft or attempted theft from automobiles of the assured” affords no coverage for a loss sustained “while in transit” where it does not appear that the loss resulted “from the perils insured hereunder” or from “theft or attempted theft from automobiles of the assured.” Code Ann. § 56-2419, and cf. Hartford Acc. &c. Co. v. Hulsey, 220 Ga. 240 (138 SE2d 310).
Argued September 7, 1966
Decided October 26, 1966.
Roy E. Stephens, James M. Embry, for appellants.
Long, Weinberg & Ansley, Ben Weinberg, Jr., Gregg Loomis, John W. Dunlap, for appellee.
2. Enumerations of error predicated upon a construction of the insurance contract at variance with Headnote 1 are without merit.
3. Enumerations of error complaining of the admission of evidence and charges of the court in regard to provisions and conditions pertaining to theft from automobiles other than those of the insured are without merit. The charges and the admission of the evidence, if error, are harmless since the scope of coverage was thereby enlarged beyond that afforded by the contract of insurance and since the insured is not entitled to recover in any event under the construction of the policy as stated in Headnote 1.
4. Error enumerated on the court’s refusal to submit the question of bad faith and statutory penalty to the jury is without merit since there was no coverage. See American Cas. Co. v. Griffith, 107 Ga. App. 224, 228 (129 SE2d 549); American Cas. Co. v. Seckinger, 108 Ga. App. 262 (5) (132 SE2d 794); Lincoln Life Ins. Co. v. Anderson, 109 Ga. App. 238, 247 (136 SE2d 1); Brown v. Seaboard Lumber &c. Co., 221 Ga. 35 (142 SE2d 842) ; Equitable Life Assur. Soc. v. Gillam, 195 Ga. 797 (2) (25 SE2d 686, 147 ALR 1008); Life Ins. Co. of Ga. v. Burke, 219 Ga. 214 (132 SE2d 737).

Judgment affirmed.


Bell, P. J., and Jordan, J., concur.